Citation Nr: 1413034	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Basic eligibility for educational assistance benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant & Father


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The Veteran had active service from October 2008 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  

A video conference hearing was held before the undersigned Veterans Law Judge in February 2012.  


FINDINGS OF FACT

1.  The Veteran served on active duty from October 9, 2008 to June 3, 2010, with an active service obligation of less than three years.  

2.  In May 2007, the Veteran signed a DD Form 2863, in which he selected a bonus in the amount of $5,000 to be paid at the completion of active duty or reenlistment/extension on active duty as his incentive as a participant in the National Call to Service Program.  

3.  The Veteran's completion of DD Form 2863 in May 2007 was an irrevocable election to receive a $5,000 bonus as his National Call to Service Program incentive.  

4.  The Veteran's active service was for 19 months and 25 days.  

5.  The Veteran served an aggregate of at least 18 months, and was discharged with an honorable discharge.  



CONCLUSIONS OF LAW

1.  An election to receive a $5,000 bonus and relinquishing eligibility for other education benefits under the National Call to Service Program may not be revoked.  10 C.F.R. § 510(f) (2013).  

2.  The legal requirements for eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2013).  

3.  The legal requirements for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have been met.  38 U.S.C.A. § 3311; 38 C.F.R. §§ 21.9505, 21.9520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38 (post-9/11 GI Bill benefits), which constitutes a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Board has reviewed all of the evidence in the claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  




National Call to Service Program Eligibility

In May 2007, the Veteran completed a DD Form 2863, wherein he enlisted in the United States Navy under the provisions of the National Call to Service (NCS) program.  In addition, he selected a bonus in the amount of $5,000 to be paid at the completion of active duty or reenlistment/extension on active duty as his incentive as a participant in the NCS program.  The form states that the selection of the enlistment incentive was irrevocable.  

Under 10 U.S.C.A. § 510(e), the NCS program incentives include: (1) payment of a bonus in the amount of $5,000; (2) payment in an amount not to exceed $18,000 of outstanding principal and interest on qualifying student loans of the NCS participant; (3) entitlement to an allowance for educational assistance at the monthly rate equal to the monthly rate payable for basic educational assistance allowances under section 3015(a)(1) of title 38 for a total of 12 months; (4) entitlement to an allowance for educational assistance at the monthly rate equal to 50 percent of the monthly rate payable for basic educational assistance allowances under section 3015(b)(1) of title 38 for a total of 36 months.  

10 U.S.C.A. § 510(f) dictates that a NCS participant shall elect in the agreement which incentive to receive, and that an election under subsection (e) is irrevocable.  

The record shows that the irrevocability criteria of 10 U.S.C.A. § 510(f) have been met as the record contains a properly completed DD Form 2863 from the Veteran that reflects an irrevocable election to receive a $5,000 cash bonus incentive under the NCS program.  As such are contained in the claims file, it is not necessary to further discuss the Veteran's entitlement to other educational assistance benefits under the NCS program as he irrevocably elected to receive the $5,000 cash bonus instead of educational assistance benefits under the NCS program.  

Montgomery GI Bill Eligibility

The Montgomery GI Bill, or 38 U.S.C.A. Chapter 30, provides for VA educational assistance for members of the Armed Forces after separation from military service under certain circumstances.  See 38 U.S.C.A. §§ 3001-3012.  To be eligible for such benefits based solely on active duty service, the individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  Additionally, one of the following threshold periods of service must generally be met: (1) where the obligation of active duty is three years or more, the individual must serve at least three years of continuous active duty; or (2) where the obligation period of active duty is less than three years, the individual must serve at least two years of continuous active duty.  38 U.S.C.A. § 3011(a)(i); 38 C.F.R. § 20.7042(a).  

Under 38 U.S.C.A. § 3011(a)(ii), the threshold periods of service may also be met if the individual is discharged or released from active duty for the convenience of the Government, if, in the case of an individual with an obligated period of service of two years, the individual completes not less than 20 months of continuous active duty under that period of obligated service.  

After completing the threshold service requirements, the individual must either (a) continue on active duty; (b) be discharged from active duty with an honorable discharge; (c) be released after service on active duty characterized by the Secretary of the concerned military department as honorable service and be placed on the retired list or the temporary disability retired list, or transferred to the Fleet Reserve or Fleet Marine Corps Reserve; or (d) be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary of the concerned military department as honorable service.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. § 21.7042(a)(4).  

The record reflects that the Veteran had an obligated period of service of less than three years.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served for 19 months and 25 days.  The character of his service was noted to be honorable, and the narrative reason for separation was completion of required active service.  

For the limited purpose of this appeal, the Board finds that the Veteran's separation was for the convenience of the government as he was discharged under the NCS program.  As noted above, under 38 U.S.C.A. § 3011(a)(ii), the threshold period of service under the Montgomery GI Bill may be met if the individual is discharged or released from active duty for the convenience of the Government, had an obligated period of service of two years, and the individual completes not less than 20 months of continuous active duty under that period of obligated service.  However, in this case, the Veteran completed less than 20 months of continuous service - 19 months and 25 days.  Consequently, he does not meet the criteria for eligibility under the Montgomery GI Bill benefits based on release from service for the convenience of the government.  See also 38 C.F.R. § 21.7042(a)(5)(iv)(A).  

The Board notes the Veteran's testimony at the February 2012 video conference hearing that he enrolled to make $1,200 in contributions for Montgomery GI Bill benefits during service, and that someone cancelled his enrollment shortly thereafter.  The Board also acknowledges the Veteran's desire to make the $1,200 contribution currently, if necessary, in order to receive Montgomery GI Bill benefits.  While the Board is sympathetic to his situation, there simply is no legal basis to find him eligible for Chapter 30 educational assistance benefits.  The regulatory and legal precedent governing eligibility for the receipt of Chapter 30 educational assistance benefits are clear and specific and the Board is bound by those criteria.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).  

The law is dispositive in this matter.  The Veteran's claim for Chapter 30 educational assistance benefits lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.  

Post-9/11 GI Bill Eligibility

Finally, the Veteran alternatively seeks entitlement to educational assistance under the post-9/11 GI Bill.  See August 2011 VA Form 9.  

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  

As provided above, the evidence shows that the Veteran had active duty service for 19 months and 25 days.  The character of his service was noted to be honorable, and the narrative reason for separation was completion of required active service.  Such service satisfies the threshold requirement for establishing entitlement to educational assistance under the post-9/11 GI Bill.  See 38 C.F.R. § 21.9520(a).  Hence, the Board finds that the Veteran is entitled to educational assistance under Chapter 33 of Title 38 of the United States Code.  38 U.S.C.A. § 5107(b).  

As an aside and for the purposes of clarity, the Board notes that the Veteran enlisted in the United States Navy under the NCS program.  Under 10 U.S.C.A. § 510, the NCS program provides for coordination of NCS benefits with Montgomery GI Bill benefits, as well as benefits under the Montgomery GI Bill-Selected Reserve Educational Assistance program (Chapter 1606).  The Board finds significant that 10 U.S.C.A. § 510(h) does not mention Chapter 33 of Title 38 of the United States Code in addressing the relationship between NCS program benefits and other educational assistance benefits, so as to suggest that selecting a bonus payment in the amount of $5,000 under the NCS program would preclude entitlement to educational assistance under Chapter 33 of Title 38 of the United States Code.  In light of the absence of even a mention of Chapter 33 of Title 38 of the United States Code in relation to the NCS program, the Board can find no basis for denying the Veteran's claim for educational assistance under the post-9/11 GI Bill.  






ORDER

Basic eligibility for educational assistance under the National Call to Service program is denied.  

Basic eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) is denied.  

Basic eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


